Appeals by the City of New York and by 710 Twelfth Avenue Corporation from so much of final decree of the Supreme Court, New York county, as awards $183,756 principal and $26,920.25 interest to respondents Storm and others, in street proceeding; and from so much of a final decree of said court as awards $352,075 to 710 Twelfth Avenue Corporation and $367,894 to respondents Storm and others, in dock proceedings. Final orders, so far as appealed from, affirmed, with costs to the respondents Storm and others. No opinion. Settle orders on notice. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.